                            Case 3:21-cv-00976-CRB Document 31 Filed 04/06/21 Page 1 of 12



                      1   MATTHEW J. ADLER (SBN 273147)
                          Matthew.Adler@faegredrinker.com
                      2   FAEGRE DRINKER BIDDLE & REATH LLP
                      3   Four Embarcadero Center, 27th Floor
                          San Francisco, California 94111-4180
                      4   Telephone:      415-591-7500
                          Facsimile:      415-591-7510
                      5
                          JEFFREY S. JACOBSON (pro hac vice)
                      6   Jeffrey.Jacobson@faegredrinker.com
                          FAEGRE DRINKER BIDDLE & REATH LLP
                      7
                          1177 Avenue of the Americas, 41st Floor
                      8   New York, New York 10036-2714
                          Telephone:      212-248-3140
                      9   Facsimile:      212-248-3141
                     10   Attorneys for Defendant
                          EPIC GAMES, INC.
                     11

                     12                                 UNITED STATES DISTRICT COURT

                     13                              NORTHERN DISTRICT OF CALIFORNIA

                     14                                     SAN FRANCISCO DIVISION
                     15

                     16
                           K.W., a minor and through K.W.’s guardian,            Case No. 3:21-cv-00976-CRB
                     17    Jillian Williams, and JILLIAN WILLIAMS,
                     18    individually, on behalf of themselves and all         DEFENDANT EPIC GAMES, INC.’S
                           others similarly situated,                            NOTICE OF SUPPLEMENTAL
                     19                                                          AUTHORITY RE: MOTION TO
                                              Plaintiffs,                        STAY (Dkt. No. 18)
                     20
                                  v.                                             Date:      April 29, 2021
                     21                                                          Time:      10:00 a.m.
                           EPIC GAMES, INC.,                                     Ctrm:      6 – 17th Floor
                     22
                                                                                 Judge:     Hon. Charles R. Breyer
                                              Defendant.
                     23
                                                                                 Action Filed:   February 8, 2021
                     24                                                          Trial Date:     None set

                     25

                     26

                     27

                     28
  FAEGRE DRINKER
BIDDLE & REATH LLP        EPIC GAMES, INC.’S NOTICE OF SUPPLEMENTAL
                                                                           -i-                     CASE NO. 3:21-CV-00976-CRB
  ATTORNEYS AT LAW        AUTHORITY
   SAN FRANCISCO
                              Case 3:21-cv-00976-CRB Document 31 Filed 04/06/21 Page 2 of 12



                      1                              NOTICE OF SUPPLEMENTAL AUTHORITY

                      2            Pursuant to Northern District of California Local Rule 7-3(d)(2), Defendant Epic Games,

                      3   Inc. (“Epic Games”) respectfully submits this Notice of Supplemental Authority concerning Epic

                      4   Games’ fully-briefed Motion to Stay (Dkt. No. 18) set for hearing on April 29, 2021. Attached

                      5   hereto as Exhibit 1 is a true and correct copy of the “Intervenors’ Complaint and Motion to Dismiss

                      6   And For Jurisdictional Discovery” filed on April 6, 2021 by Plaintiffs K.W. and Jillian Williams’

                      7   in Zanca v. Epic Games, Inc., No. 21-CVS-534 (N.C. Super. Ct., Wake County). 1

                      8
                              Dated: April 6, 2021                            FAEGRE DRINKER BIDDLE & REATH LLP
                      9

                     10                                                       By: /s/ Jeffrey S. Jacobson
                                                                                  Jeffrey S. Jacobson (pro hac vice)
                     11
                                                                                  Matthew J. Adler
                     12
                                                                              Attorneys for Defendant
                     13                                                       EPIC GAMES, INC.

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27   1
                            Epic Games has redacted one sentence of Plaintiffs’ motion that contains confidential
                          information, in anticipation of a forthcoming motion to the Zanca court to partially seal the
                     28   document.
  FAEGRE DRINKER
BIDDLE & REATH LLP        EPIC GAMES, INC.’S NOTICE OF SUPPLEMENTAL
                                                                           -1-                     CASE NO. 3:21-CV-00976-CRB
  ATTORNEYS AT LAW        AUTHORITY
   SAN FRANCISCO
Case 3:21-cv-00976-CRB Document 31 Filed 04/06/21 Page 3 of 12




             EXHIBIT 1
Case 3:21-cv-00976-CRB Document 31 Filed 04/06/21 Page 4 of 12
Case 3:21-cv-00976-CRB Document 31 Filed 04/06/21 Page 5 of 12
Case 3:21-cv-00976-CRB Document 31 Filed 04/06/21 Page 6 of 12
Case 3:21-cv-00976-CRB Document 31 Filed 04/06/21 Page 7 of 12
Case 3:21-cv-00976-CRB Document 31 Filed 04/06/21 Page 8 of 12
Case 3:21-cv-00976-CRB Document 31 Filed 04/06/21 Page 9 of 12
Case 3:21-cv-00976-CRB Document 31 Filed 04/06/21 Page 10 of 12
Case 3:21-cv-00976-CRB Document 31 Filed 04/06/21 Page 11 of 12
Case 3:21-cv-00976-CRB Document 31 Filed 04/06/21 Page 12 of 12
